
	
		II
		111th CONGRESS
		1st Session
		S. 2378
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  three-ring binders with small, built-in amplifiers.
	
	
		1.Certain three-ring binders with small,
			 built-in amplifiers
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Three-ring binders (provided for in subheading 6307.90.98)
						riveted to covers of polyester fabric, with a three-sided zipper closure for
						the main binder compartment, and having an exterior compartment composed of
						ethylene-vinyl acetate material covered in polyester fabric with a small,
						battery-operated amplifierFreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
